DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2020, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 25 recite removing the hard mask layer pattern before removing the opaque layer, and is not clear since the extending of the hard mask layer into the opaque layer requires the presence of the hard mask layer pattern in order to etch the exposed opaque layer i.e., remove the opaque layer. The claims are not clear as to what is meant by removing the hard mask layer pattern prior to removing the opaque layer.  Also, claim 24 recites removing a portion of the doped silicon nitride layer while removing the hard mask layer pattern and is confusing since claim 23 recites removing hardmask layer pattern prior to removing the underlying opaque layer wherein the opaque layer 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21, 26, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2015/0125785 (hereinafter referred to as Inazuki).
Inazuki, in [0029]-[0032], [0049], [0066], [0069], and [0071], discloses making a phase shifting photomask the process includes forming on a transparent substrate (the claimed mask substrate) a phase shifting film, the phase shifting film including in its composition silicon, nitrogen and oxygen (oxygen doped silicon nitride). Inazuki, in [0050]-[0051], [0054], [0058], [0061], discloses that the phase shift film is a two layer structure with one layer being the high oxygen content SiON layer and  the other layer being the low oxygen content SiON layer.  Inazuki, in [0066]-[0069], and [0071], discloses coating a light shielding film (the claimed opaque layer) on the SiON film (multilayer oxygen rich SiON and low oxygen SiON film laminate), patterning the light shielding film (hard mask film and light shielding film, see [0072]-[0073]) and the underlying phase shifting film (SiON film .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2015/0125785 (hereinafter referred to as Inazuki) in view of U. S. Patent Application Publication No. 2018/0059532 (hereinafter referred to as Inazuki ‘532).
Inazuki is discussed in paragraph no. 5, above.

The difference between the claim and Inazuki is that Inazuki does not disclose that carbon content in the doped silicon nitride layer can be from 5 at. % to 15 at.% as recited in claim 22.
Inazuki ‘532, in [0064], [0067], discloses that the phase shift film of SiON can include a carbon content in an amount of 5 at. % with respect to the silicon content.
	Therefore, it would be obvious to a skilled artisan to modify Inazuki by including the claimed amount of carbon in the phase shift film composition as taught by Inazuki ‘532 because Inazuki, in [0079] already teaches including minute amount of carbon in the SiON phase shift film, and Inazuki ’532, in [0067], discloses that the addition of carbon to the silicon base phase shift film that already includes nitrogen and oxygen in its silicon base composition, enables the silicon to be tetravalent, while all the 
Response to Arguments
Applicant's amendment and arguments filed in an RCE filed October 14, 2020, have been fully considered but they are not persuasive.  The 35 U.S.C. 102(a)(1) rejection made in the previous office action has been maintained.
With respect to applicant’s argument that Inazuki teaches transferring the pattern of the hard mask layer to the chromium base material film before the resist film is removed, Inazuki teaches that the silicon base hard mask film is patterned using a resist pattern as the mask, wherein the now patterned hardmask film is used as the as the etch mask to transfer the hardmask film pattern to the underlying chromium base material film at which time the resist pattern was not used as the mask but the resist pattern has already been removed, resist pattern was not 
With respect to applicant’s argument that Inazuki does not disclose the claimed 10 to 15 atom% oxygen with respect to silicon in the oxygen rich silicon oxynitride layer as recited in claim 17, Inazuki, on page 4, 2nd column, in paragraph nos. [0055]-[0057], discloses that the content of oxygen in the phase shift film is preferably up to about 10 at.% with respect to the silicon content (the phase shift film being a SiON layer).
With respect applicant’s argument that cited portions of  Inazuki’s does not disclose the claimed “patterning the opaque layer and doped silicon nitride layer to expose portions of the mask substrate”, Inazuki’s reference , in the cited portions cited in the body of the rejection teaches in [0049], and [0063]-[0065], discloses the formation of a phase shift film (silicon base material) 

    PNG
    media_image1.png
    258
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    163
    708
    media_image2.png
    Greyscale

With respect to applicant’s argument that Inazuki does not disclose the presently filed amendment to claim 17 or that Inazuki does not disclose "a first patterned silicon carbonitride layer comprising a plurality of mask features on a mask substrate.”, Inazuki, as disclosed in the preceding sentences teaches the patterning of the silicon based phase shifting film forming patterns of the phase shift film that is silicon-based on the substrate and in [0079], lines 5-8, discloses that the silicon-based 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 30, 2021.